



COURT OF APPEAL FOR ONTARIO

CITATION: Asghar v. Toronto (City), 2021
ONCA 571

DATE: 20210820

DOCKET: M52232 (C68901)



Strathy C.J.O., Feldman and Sossin JJ.A.

BETWEEN

Sajjad Asghar

Plaintiff

(Appellant/Moving
Party)

and

The City of Toronto

Defendant
(Respondent/Responding Party)

and

The Mayor John Tory

Defendant
(Respondent/Responding Party)

and

The Toronto Police Services Board, Members Chair
Jim Hart, Marie Moliner (Vice-Chair), Mayor John Tory, Michael Ford Councillor,
Councillor Frances Nunziata, Ainsworth M. Morgan, Lisa Kostakis

Defendants

(Respondents/Responding
Parties)

and

The Toronto Police Chief (Interim) James Ramer

Defendant

(Respondent/Responding
Party)

and

The Toronto Police Deputy Chief Peter Yuen

Defendant
(Respondent/Responding Party)

Sajjad Asghar, acting in-person

Natalie Salafia, for the responding
parties

Heard: in writing

REASONS
FOR DECISION

[1]

The self-represented moving party, Mr. Asghar,
brings this motion to review the order of the chambers judge, dated January 15,
2021, dismissing Mr. Asghars interim motion for an order: (1) requiring the
responding parties to produce certain 911 call recordings, police video and
audio recordings, transcripts etc.; (2) permitting electronic filing and
service of all appeal materials; and (3) granting an extension of time to
perfect his appeal.

[2]

The motion before the chambers judge was brought
in the context of Mr. Asghars appeals from three orders of Ferguson J., all
dated November 19, 2020, dismissing three separate actions brought by Mr.
Asghar against the City of Toronto, the Mayor of Toronto, the Toronto Police
Services Board, and various other Toronto municipal and police entities and
officials. Ferguson J. found each of those actions to be frivolous, vexatious,
and an abuse of process within the meaning of r. 2.1 of the
Rules of Civil
Procedure
, R.R.O. 1990, Reg. 143.

[3]

Mr. Asghar filed a motion before the chambers
judge seeking interim relief in two of his appeals, which bear court file
numbers C68902 and C68901. The primary relief sought by Mr. Asghar on the
motion in appeal C68901 was the production of 911 call recordings and other video
and audio recordings and transcripts. Mr. Asghar submitted before the chambers
judge that the material requested would be important for his appeal.

[4]

On January 15, 2021, the chambers judge
concluded there was no foundation to make the order requested and dismissed
Mr. Asghars motion.

[5]

On this panel review motion, Mr. Asghar seeks to
set aside the order of the chambers judge and obtain the same relief sought on
the underlying motion. We decline to grant that relief. A panel review of the
motion in the C68902 appeal was dismissed in written reasons dated May 20,
2021.

[6]

As stated in those reasons, a panel review of a
chambers judges decision is not a
de novo
determination. Where the
chambers judge has made a discretionary decision, the decision is entitled to
deference and the reviewing panel will not interfere absent legal error or
misapprehension of material evidence:
Machado v. Ontario Hockey Association
,
2019 ONCA 210, at para. 9. In addition, if the chambers judge committed an
error in principle, the panel may intervene:
Yaiguaje v. Chevron
Corporation
, 2017 ONCA 827, 138 O.R. (3d) 1, at para. 21.

[7]

Applying the foregoing, as in appeal C68902, we
see no basis on which to interfere with the decision of the chambers judge.

[8]

Accordingly, Mr. Asghars panel review motion for
production is dismissed.

[9]

Mr. Asghar has also requested an extension of
time of 30 days to perfect appeals C68901 and C68902, whether or not the other
relief is granted. That extension of time to perfect is granted in both cases to
30 days from the date of these reasons. The respondents shall have 30 days to
respond after service of the perfection materials.

[10]

Once the records are complete, these two matters
will be listed to be argued with appeal C68903 which will be adjourned to a
date to be fixed by the Registrar for the argument of all three appeals
together.

G.R. Strathy C.J.O.

K. Feldman J.A.

Sossin J.A.






